

	

		II

		109th CONGRESS

		1st Session

		S. 1954

		IN THE SENATE OF THE UNITED STATES

		

			November 2, 2005

			Mr. Craig (for himself

			 and Mr. Akaka) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the General Notes of the Harmonized Tariff

		  Schedule of the United States to give products imported from United States

		  insular possessions the same treatment as products imported from countries with

		  which the United States has entered into a free trade

		  agreement.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Insular Possessions Act of

			 2005.

		2.Tariff treatment

			 for insular possessions

			(a)In

			 generalGeneral Note 3(a)(iv)(A) of the Harmonized Tariff

			 Schedule of the United States is amended by striking (or more than 50

			 percent of their total value with respect to goods described in section 213(b)

			 of the Caribbean Basin Economic Recovery Act).

			(b)Effective

			 dateThe amendment made by this section shall applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of the enactment of this Act.

			

